Stiles, J.,
(concurring). — Under our law an insurance *84company is peculiarly under the control of the state, which exacts good faith in the organization and conduct of the affairs of the concern, as a pre-requisite to a right to exist. The assets must be kept up to a prescribed amount, and the commissioner is made the judge of their sufficiency, depending only upon the concurrence of the court to order the corporation to be wound up. Preferences, and conditional notes are, in such a case, peculiarly obnoxious to the law, and I concur in the affirmance with a satisfaction that only justice has been done.